Citation Nr: 1000213	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  08-18 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for plantar fasciitis of 
the right foot, also claimed as heel spurs.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel




INTRODUCTION

The Veteran had active duty service from May 1991 to February 
2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2007 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in January 2008, 
a statement of the case was issued in May 2008, and a 
substantive appeal was received in June 2008.  The Veteran 
testified at a Board hearing in October 2008.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After the November 2007 rating decision, the Veteran 
submitted additional medical evidence including a letter from 
a VA examiner stating that plantar fasciitis and heel spurs 
are directly related.  In an October 2008 Board video-
conference hearing, the Veteran expressly declined to waive 
preliminary RO review of any new evidence submitted 
subsequent to the hearing.  He specifically stated that he 
desired any additional evidence to be sent first to the RO 
for consideration. 

The Board also notes that the Veteran has submitted evidence 
of a current disability manifested by chronic heel pain as 
well as service treatment records indicating complaints of 
heel pain while in service.  The Veteran has testified that 
the heel pain has been continuously present from his time of 
service.  As such, the Board finds that a medical opinion is 
necessary to determine if the Veteran's current foot 
disability is the same as or related to his in-service 
complaints.  



Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be afforded a VA 
examination to ascertain the nature and 
etiology of any right foot disabilities.  
It is imperative that the claims file be 
made available to and be reviewed by the 
examiner in connection with the 
examination.  Any tests deemed medically 
advisable should be accomplished.  The 
examiner should respond to the following:

As to any current right foot disability 
(to include plantar fasciitis and/or heel 
spurs), offer an opinion as to whether it 
is at least as likely as not (a 50% or 
higher degree of probability) that such 
disability was manifested during the 
Veteran's active duty service or is 
otherwise causally related to such 
service.  

All opinions should provide a medical 
rationale for any conclusions.  If an 
opinion cannot be provided without resort 
to speculation, the examiner should so 
state and explain why an opinion may not 
be provided.  

2.  After reviewing the expanded record, 
any further development deemed necessary 
by the RO should be accomplished.  The RO 
should then readjudicate the Veteran's 
claim with consideration of all evidence 
in the claims file.  The RO should issue a 
supplemental statement of the case and 
afford the Veteran an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


